The petition filed in behalf of J.E. Bartos alleges in substance that he is illegally restrained and unlawfully imprisoned in the city jail in Shawnee by C.C. Hawk, chief of police of said city, by virtue of a commitment issued on a judgment wherein petitioner was sentenced to pay a fine of $20; that said city was *Page 50 
without authority to pass or enforce said purported ordinance under which petitioner was convicted, and the same is void. The court refuses to issue the writ for the reason that it is not shown by the allegations of the petition that the same had been presented to either the county court or judge thereof, or the district court or district judge, before being filed in this court, as required by the rules of this court. The writ is therefore denied.